 



EXHIBIT 10.13
AMENDMENT NO. 3
Dated as of January 19, 2007
to
AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT
Dated as of December 31, 2004
          THIS AMENDMENT NO. 3 (this “Amendment”) dated as of January 19, 2007,
is entered into by and among (i) TRW AUTOMOTIVE GLOBAL RECEIVABLES LLC, a
Delaware limited liability company (the “Borrower”), (ii) TRW AUTOMOTIVE U.S.
LLC, a Delaware limited liability company (the “Collection Agent”), (iii) the
“Conduit Lenders” identified on the signature pages hereto, (iv) the “Committed
Lenders” identified on the signature pages hereto, (v) the “Funding Agents”
identified on the signature pages hereto and (vi) JPMORGAN CHASE BANK, N.A. as
administrative agent (the “Administrative Agent”).
PRELIMINARY STATEMENTS
          A. Reference is made to the Amended and Restated Receivables Loan
Agreement dated as of December 31, 2004 among the Borrower, the “Conduit
Lenders”, “Committed Lenders” and “Funding Agents” from time to time parties
thereto and the Administrative Agent (as amended, the “Receivables Loan
Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Receivables Loan Agreement.
          B. The parties hereto have agreed to amend the Receivables Loan
Agreement and the Servicing Agreement on the terms and conditions hereinafter
set forth.
          NOW, THEREFORE, in consideration of the premises set forth above, and
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
          SECTION 1. Amendments to Receivables Loan Agreement. Effective as of
the Effective Date (as defined below), the Receivables Loan Agreement is amended
as follows:
          1.1 The definition of “Concentration Factor” in Section 1.01 of the
Receivables Loan Agreement is amended in its entirety to read as follows:
     “Concentration Factor” means, as of any date of determination, (x) with
respect to any Obligor that is a Special Obligor, the Special Concentration
Factor for such Special Obligor and (y) with respect to any other Obligor, a
percentage equal to the following:
     (a) if such Obligor has (i) a short-term debt rating of at least A-2 by S&P
or, if no short-term debt rating from S&P is available, a Debt Rating of at

 



--------------------------------------------------------------------------------



 



least BBB+ by S&P and (ii) a short-term debt rating of at least P-2 by Moody’s
or, if no short-term debt rating from Moody’s is available, a Debt Rating of at
least Baa1 by Moody’s, 23.5%;
     (b) if such Obligor is not qualified under clause (a) above, but such
Obligor has (i) a short-term debt rating of at least A-3 by S&P or, if no
short-term debt rating from S&P is available, a Debt Rating of at least BBB- by
S&P and (ii) a short-term debt rating of at least P-3 by Moody’s or, if no
short-term debt rating from Moody’s is available, a Debt Rating of at least Baa3
by Moody’s, 11.75%; and
     (c) in all other cases, 5.87%;
; provided that in the event the ratings of any Obligor from S&P and Moody’s
fall within different ratings levels, then the Concentration Factor for such
Obligor shall be determined based upon the lower of the two ratings.
          1.2 The definition of “Lender Group Percentage” is amended to delete
the phrase “(expressed out to five decimal places)” and to substitute therefor
the phrase “(expressed out to two decimal places)”.
          1.3 The definition of “Loss and Dilution Reserve Ratio” is amended and
restated in its entirety to read as follows:
     “Loss and Dilution Reserve Ratio” means, on any day, the greater of (i) the
Loss and Dilution Reserve Floor and (ii) the sum of the Loss Reserve Ratio and
the Dilution Reserve Ratio.
          1.4 Section 1.01 of the Receivables Loan Agreement is further amended
to add the following new definition in appropriate alphabetical order:
          “Loss and Dilution Reserve Floor” means 23.5%.
          1.5 Section 1.01 of the Receivables Loan Agreement is further amended
to delete the definitions of “Accountants’ Letter”, “Dilution Reserve Floor” and
“Loss Reserve Floor”.
          1.6 The third sentence of Section 2.01(a) of the Receivables Loan
Agreement is amended and restated in its entirety to read as follows:
     “Each borrowing of Loans hereunder (each a “Borrowing”) shall be in a
minimum principal amount equal to such amount as will ensure that no Lender
Group’s Lender Group Percentage of such Borrowing would be less than
$1,000,000.”
          1.7 Section 5.02(a) is amended to delete the term “Accountants’
Letter” and to substitute therefor the words “Annual Report (as defined in
Section 5.02(b))”.

2



--------------------------------------------------------------------------------



 



          1.8 Section 5.02(b) of the Receivables Loan Agreement is amended and
restated in its entirety to read as follows:
     “(b) On or before March 31 of each year, the Collection Agent shall cause a
firm of consultants or nationally recognized independent public accountants
selected by the Administrative Agent and reasonably acceptable to the Collection
Agent (who may also render other services to the Collection Agent or its
Affiliates) to furnish a report (addressed to the Administrative Agent and each
Funding Agent) to the Administrative Agent and each Funding Agent (each such
report, an “Annual Report”) in a form and with a scope specified by the
Administrative Agent and reasonably acceptable to the Collection Agent, to the
effect that they have performed certain procedures as reasonably requested by
the Administrative Agent and the Funding Agents and examined certain documents
and records relating to the Receivables and the servicing thereof and have
compared the information contained in certain of the Monthly Reports delivered
pursuant to this Agreement for the preceding twelve (12) calendar month period
with such documents and records and that, on the basis of such procedures, have
noted no instances where the amounts set forth in such Monthly Reports are not
in agreement with the Collection Agent’s documents and records, except for such
exceptions as shall be set forth in such report, and addressing such other
matters as the Administrative Agent or any Funding Agent may reasonably request;
provided that, solely with respect to the Annual Report due on or before
March 31, 2007, the parties agree that such Annual Report may be prepared by
Ernst & Young LLP utilizing procedures substantially consistent with those
outlined in Exhibit E. The cost of any such Annual Report shall be paid by the
Collection Agent out of its own funds.
          SECTION 2. Amendment to Servicing Agreement. Effective as of the
Effective Date, Section 2.2(b) of the Servicing Agreement is amended to delete
the term “Accountants’ Letter” and to substitute therefor the words “Annual
Report (as defined in Section 5.02(b) of the Receivables Loan Agreement)”.
          SECTION 3. Removal of Deutsche Bank Lender Group. On the Effective
Date, the Borrower shall repay in full all Loans held by the members of the
Lender Group for which Deutsche Bank AG, New York Branch acts as Funding Agent
(the “DB Lender Group”), together with all accrued and unpaid interest thereon
and all other fees, expenses and other Borrower Obligations owing to the DB
Lender Group. Each of the other parties hereto hereby consents to such payment.
Upon the making of such payment, the members of the DB Lender Group will cease
to be parties to the Transaction Documents and shall have no further rights or
obligations thereunder, other than those which by their terms survive the
termination of the Transaction Documents. Accordingly, effective as of the
Effective Date, the Lender Group Limit for the DB Lender Group will be reduced
to zero and Schedule I to the Receivables Loan Agreement shall be deemed to be
amended to delete the members of the DB Lender Group therefrom. The Lender Group
Limits of the other Lender Groups will remain unchanged.
          SECTION 4. Conditions Precedent. This Amendment shall become effective
as of the date (the “Effective Date”) on which the Administrative Agent shall
have received a copy of this Amendment duly executed by the Borrower, the
Collection Agent, the Administrative Agent and each of the Lenders.

3



--------------------------------------------------------------------------------



 



          SECTION 5. Reference to and Effect on the Transaction Documents.
          5.1 Upon the effectiveness of this Amendment, each reference in the
Receivables Loan Agreement or the Servicing Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” “hereby” or words of like import shall mean and
be a reference to the Receivables Loan Agreement or the Servicing Agreement, as
applicable, as amended hereby, and each reference to the Receivables Loan
Agreement or the Servicing Agreement in any other Transaction Document shall
mean and be a reference to the Receivables Loan Agreement or the Servicing
Agreement, as applicable, as amended hereby.
          5.2 Except as specifically amended hereby, the Receivables Loan
Agreement, the Servicing Agreement, the other Transaction Documents and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
          5.3 The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Lender, any Funding
Agent or the Administrative Agent under the Receivables Loan Agreement, the
Servicing Agreement, the Transaction Documents or any other document,
instrument, or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein.
          SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Amendment by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.
          SECTION 8. Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized as of the
date first written above.

            TRW AUTOMOTIVE GLOBAL RECEIVABLES LLC,
as Borrower
      By:        /s/ Peter R. Rapin         Name:   Peter R. Rapin       
Title:   Chief Financial Officer        TRW AUTOMOTIVE U.S. LLC, as Collection
Agent
      By:         /s/ Peter R. Rapin         Name:   Peter R. Rapin       
Title:   Treasurer     

Signature Page to Amendment No. 3

 



--------------------------------------------------------------------------------



 



            PARK AVENUE RECEIVABLES COMPANY, LLC, as a
Primary Purchaser
      By:   JPMorgan Chase Bank, N.A., as its attorney-in-fact                  
    By:        /s/         Name:           Title:           JPMORGAN CHASE BANK,
N.A.
as a Funding Agent
      By:        /s/         Name:           Title:           JPMORGAN CHASE
BANK, N.A.
as a Committed Lender
      By:        /s/         Name:           Title:           JPMORGAN CHASE
BANK, N.A.
as Administrative Agent
      By:        /s/         Name:           Title:        

Signature Page to Amendment No. 3

 



--------------------------------------------------------------------------------



 



            ALPINE SECURITIZATION CORP.,
as a Conduit Lender
      By:   Credit Suisse First Boston, New York Branch, as      
Attorney-in-Fact                      By:         /s/         Name:          
Title:                 By:         /s/         Name:           Title:          
CREDIT SUISSE FIRST BOSTON, NEW YORK
BRANCH,
as a Funding Agent
      By:         /s/         Name:           Title:                 By:  
     /s/         Name:           Title:           CREDIT SUISSE FIRST BOSTON,
NEW YORK
BRANCH,
as a Committed Lender
      By:         /s/         Name:           Title:                 By:        
/s/         Name:           Title:        

Signature Page to Amendment No. 3

 



--------------------------------------------------------------------------------



 



            LIBERTY STREET FUNDING CORP.,
as a Conduit Lender
      By:         /s/         Name:           Title:           THE BANK OF NOVA
SCOTIA,
as a Funding Agent
      By:        /s/         Name:           Title:           THE BANK OF NOVA
SCOTIA,
as a Committed Lender
      By:        /s/         Name:           Title:        

Signature Page to Amendment No. 3

 



--------------------------------------------------------------------------------



 



            THREE PILLARS FUNDING LLC,
as a Conduit Lender
      By:        /s/         Name:           Title:           SUNTRUST CAPITAL
MARKETS, INC.,
as a Funding Agent
      By:        /s/         Name:           Title:           SUNTRUST BANK,
as a Committed Lender
      By:        /s/         Name:           Title:        

Signature Page to Amendment No. 3

 



--------------------------------------------------------------------------------



 



            BEETHOVEN FUNDING CORPORATION,
as a Conduit Lender
      By:         /s/         Name:           Title:           DRESDNER BANK AG,
NEW YORK BRANCH,
as a Funding Agent
      By:         /s/         Name:           Title:                 By:        
/s/         Name:           Title:           DRESDNER BANK AG, NEW YORK BRANCH,
as a Committed Lender
      By:         /s/         Name:           Title:                 By:        
/s/         Name:           Title:        

Signature Page to Amendment No. 3

 



--------------------------------------------------------------------------------



 



            TAHOE FUNDING CORP., LLC,
as a Conduit Lender
      By:   Tahoe Member Corp., its sole member                              
By:         /s/         Name:           Title:           DEUTSCHE BANK AG, NEW
YORK BRANCH,
as a Committed Lender
      By:         /s/         Name:           Title:                 By:        
/s/         Name:           Title:           DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Funding Agent
      By:         /s/         Name:           Title:                 By:        
/s/         Name:           Title:        

Signature Page to Amendment No. 3

 